Order entered February 28, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00113-CV

            RICHARD A. MYERS AND THOMAS J. WOUTERS, Appellants

                                             V.

                                BANK MIDWEST, N.A., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-02904

                                          ORDER
       We GRANT appellee’s second unopposed motion for extension of time to file brief and

ORDER the brief be filed no later than April 11, 2014. No further extensions will be granted

absent exigent circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE